DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484-359-3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF –NASDAQ) DNB Financial Corporation Announces Commencement of Trading on NASDAQ Capital Market (January 22, 2009 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, today announced that it commenced trading its common stock on the NASDAQ Capital Market on Wednesday, January 21, 2009. DNB will continue to trade under the symbol, “DNBF”. DNB’s application for listing its common stock was approved by NASDAQ on December 16, 2008. “This is an important step in the growth of DNB.We believe this will provide greater access to national capital markets, increased exposure to a wider range of investors, and greater trading liquidity in our common stock, “said William S. Latoff, Chairman and CEO. DNB Financial Corporation is a bank holding company whose bank subsidiary, DNB First, National Association, is a $551 million community bank headquartered in Downingtown, Pennsylvania. Founded in 1860, DNB First is the oldest independent bank in ChesterCounty, with eleven full service and two limited service offices in Chester and DelawareCounties. In addition to a broad array of consumer banking products, DNB offers commercial and construction lending, commercial leasing, cash management, brokerage and insurance through DNB Financial Services, and trust services through DNB Advisors. DNB Financial Corporation’s shares are traded on the OTC Bulletin Board under the symbol: DNBF.We invite our customers and shareholders to visit our website athttp://www.dnbfirst.com. This press release contains statements which, to the extent that they are not recitations of historical fact may constitute forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. Such forward-looking statements may include financial and other projections as well as statements regarding the Corporation’s future plans, objectives, performance, revenues, growth, profits, operating expenses or the
